LEDERLE, District Judge.
In accordance with order of April 17, 1942, entered herein and served upon counsel of record, Mr. Townsend F. Beaman, representing plaintiff, and Mr. George Rex Frye, representing defendant, appeared before this court on April 28, 1942, for a pretrial hearing to consider and determine matters within the purview of Rule 16 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
At this hearing plaintiff’s counsel asked for a dismissal of the case without prejudice and without costs.
This suit involves a claimed infringement of United States Letters Patent 2,013,918 and 1,994,984 for lifting jacks. Upon motion of defendant, plaintiff was required to, and did, file a bill of particulars herein. Defendant filed a detailed answer to the complaint, pleading especially non-infringement and invalidity of plaintiff’s patents for various reasons, and defendant is now ready for trial.
In accordance with Rule 41 (a) (2), it is hereby ordered that the above-entitled cause be, and the same is, hereby dismissed and discontinued without prejudice to plaintiff’s rights provided that prior to the institution of another suit upon the cause of action here involved plaintiff pays to defendant all of its taxable costs and all expenses incurred by said defendant in preparation for this case, said costs and expenses to be determined by the court prior to the time such second suit is commenced.